Citation Nr: 1539348	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-49 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.

2.  Entitlement to an initial compensable rating for service-connected right acromioclavicular arthritis.

3.  Service connection for a left knee disability.

4.  Service connection for a right knee disability.

5.  Service connection for a right quadriceps disability.

6.  Service connection for a skin disorder, including rosacea, benign skin neoplasm dermatofibroma, and plantar warts.

7.  Service connection for chalazions.

8.  Service connection for hearing loss.

9.  Service connection for a bilateral foot disability.

10.  Entitlement to service connection for a dental condition, including for tooth #14.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1995 and January 1998 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

A claim of service connection for a dental condition is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental condition for the purpose of compensation.  The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The issues of a higher rating for allergic rhinitis and right acromioclavicular arthritis and service connection for a left knee disability, a right knee disability, a right quadriceps disability, a skin disorder, hearing loss, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Chalazions had their onset during active service.

2.  The Veteran's loss of tooth #14 is due to a trauma during his active service.


CONCLUSION OF LAWS

1.  The criteria for service connection for chalazions have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for loss of tooth #14 for purposes of compensation are met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

I. Service Connection for Chalazions

Service treatment records show that the Veteran complained of having left upper eyelid irritation in September 2003, was found to have pain and edema to the right lid in September 2004 and was treated for a moderate/severe internal hordeolum in the right eye in October 2004.  During his July 2008 separation examination, he reported a history of chalazions, including in April 2001 and September 2004.

The Veteran reported in his December 2009 substantive appeal that he was treated during service in 2004 and 2008 for chalazions.  Although the record does not contain the 2008 treatment outside the separation examination report, the Veteran is competent to report that he observed and was treated for a chalazion as this is a type of condition under case law that has been found to be capable of lay observation as it is observable on the surface of the eyelid and his claim was made shortly after the 2008 treatment for the condition.  

Although the October 2008 VA examiner diagnosed the Veteran as having recurrent chalazions in both eyes, which had been resolved, a diagnosis rendered prior to the claims period may be sufficient to constitute a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the Board finds that, even if the problem may have resolved at the time of the October 2008 VA examination, as the Veteran was treated for a chalazion within the same year he filed his claim, the current disability element of the claim has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability element of the claim is satisfied when even though the disability resolves prior to the Secretary's adjudication of the claim).

Given chalazions were documented in service and a competent and credible report of chalazions was made during the month following separation from service collectively suggests on onset of the current disability during service.  Therefore, particularly when resolving reasonable doubt in the Veteran's favor, service connection for chalazions is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102; 3.303.

II. Dental Claim

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability; the issue of entitlement to dental treatment has been referred for further consideration.  See 38 C.F.R. § 3.381(a). 

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service, including dental disability resulting from trauma.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.381.

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

The Veteran contends that he is entitled to service connection for a dental condition for compensation purposes specifically because tooth #14 was extracted during service.  The Veteran states that tooth #14 was treated extensively during service and was extracted just before being deployed to service in Iraq.

A review of the Veteran's service treatment records shows that he received dental treatment throughout his period of active service for tooth #14.  During the initial dental examination, teeth #1, 16, 17, and 31 were noted as missing and #14 had a filling.  The Veteran's #14 tooth was treated for a crack in the mesial marginal ridge with deep caries in May 1989, enamel fracture of the mesial facial cusp in September 1989, and a crown was planned in December 1991.  In September 1993, tooth #14 was noted as restorable and in November 1993 he received a full gold crown with an amalgam core.  In May 2007, the Veteran underwent periodontal surgery to extract tooth #14 due to deep caries, which was non-restorable.  In April 2008, the Veteran underwent a second periodontal surgery to receive a bone graft to the socket of the area of tooth #14, but this was not completed as the sinus floor was perforated during the procedure.

During the October 2008 VA examination, which was shortly after service, the examiner reported loss of teeth individual teeth #1, #16, #17, #32 and #14.  The examiner noted that the loss of teeth did accompany loss of masticatory surface that could be restored by suitable prosthesis.  The loss of teeth #1, #16, #17 and #32 was due to wisdom teeth extraction and the loss of tooth #14 was due to decay.

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  The Note immediately following states: "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913. 

The Veteran does not content, nor does the evidence show, that teeth #1, #16, #17 and #32 were related to service as they were extracted prior to service as shown by the initial dental examination.

Based on the evidence of record, the Board finds that there is sufficient evidence in favor of the Veteran's claim of entitlement to service connection for loss of tooth #14 due to dental trauma when reasonable doubt is resolved in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In this case, the October 2008 examiner noted that the Veteran's extraction was accompanied by loss of masticatory surface.  Although the examiner stated that the loss of tooth #14 was due to decay, treatment during service of tooth #14 shows more than just simple decay as there was extensive work done on the tooth leading up to the extraction.  The tooth initially had a filling on entrance to service, then was treated for a crack (which could indicate some type of trauma) and deep caries and a crown was placed after finding that the tooth was restorable.  However, years later, the tooth was extracted due to deep caries and finding that it was not restorable.  

Accordingly, with consideration of the benefit of the doubt, the Board concludes that service connection for dental trauma to tooth #14 is warranted in this case.  The service records reflect that the Veteran incurred a dental trauma during service based on the extensive treatment done to the tooth prior to the extraction, which let to loss of masticatory surface that could be restored by suitable prosthesis.  See Diagnostic Code 9913, 38 C.F.R. § 4.150.  With the resolution of reasonable doubt in the Veteran's favor, service connection for loss of tooth #14 due to dental trauma is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Although service connection for compensation purposes is warranted for loss of tooth #14, the preponderance of the evidence is against service connection for any other tooth as compensation is prohibited under 38 C.F.R. § 3.381.


ORDER

Service connection for chalazions is granted.

Service connection for a dental condition, specifically loss of tooth #14, for compensation purposes, is granted.


REMAND

The evidence of record shows that the Veteran received private medical treatment; however, the most recent medical treatment records are dated December 2009 from Stafford Primary Care, Associates.  Because it is not shown that the Veteran has discontinued treatment, the Veteran's complete post-service medical treatment records may not be contained in the claims file.  The evidence of record is insufficient to decide the material issues of fact of the claims and further factual development is needed.  Thus, the Board finds it necessary to remand the case.

The Veteran was afforded a VA examination in October 2008 for his claimed disabilities.  As additional records are being requested that are potentially relevant to the Veteran's claims, another VA examination must be afforded to the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Additionally, as the Veteran served in the Persian Gulf War, another examination is necessary to determine the nature and etiology of the Veteran's claimed a left knee disability, a right knee disability, a right quadriceps disability, and a bilateral foot disability, including as due to an undiagnosed illness.  Such an opinion is necessary for a determination on the merits of the claims.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The RO should also provide additional notice to the Veteran regarding his service connection claims for a left knee disability, a right knee disability, a right quadriceps disability, and a bilateral foot disability.  For Persian Gulf veterans, service connection may be established for objective indications of chronic disability resulting from undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

Accordingly, these issues are REMANDED for the following actions:

1.  Provide appropriate notice to the Veteran regarding his claims of service connection for a left knee disability, a right knee disability, a right quadriceps disability, and a bilateral foot disability, to include as due to an undiagnosed illness in accordance to 38 C.F.R. §§ 3.317.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities, including Stafford Primary Care, Associates.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Thereafter, afford the Veteran an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected allergic rhinitis and right acromioclavicular arthritis.  

The Veteran's claims file must be made available to the examiner for review.  Based on the examination and review of the record, including any new treatment records, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found, including neurological and orthopedic manifestations.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should also address the impact of the disability on the Veteran's daily life and occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Also, schedule the Veteran for an examination to determine then nature, and etiology or onset, of any left knee disability, right knee disability, right quadriceps disability, skin disorder, bilateral hearing loss, and bilateral foot disability.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability, right knee disability, right quadriceps disability, skin disorder, bilateral hearing loss, and bilateral foot disability had its onset during or is otherwise related to active service.  

Because the Veteran served in the Persian Gulf, the matter of undiagnosed illnesses is for consideration.  Therefore, if any of the Veteran's left knee, right knee, right quadriceps, and bilateral foot symptoms cannot be attributed to a known diagnosis, the examiner must indicate whether the Veteran has chronic signs and symptoms constituting an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

The examiner must provide an opinion based on the Veteran's specific case and consider the theories presented by the Veteran.  The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


